Citation Nr: 0500467	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-26 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  He died in December 2000.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon, that denied the claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 and for educational 
assistance under 38 USC Chapter 35.

By rating decision in March 2004, the RO denied a request by 
the appellant to reopen her claim of service connection for 
the cause of the veteran's death.  The record does not show 
that a notice of disagreement has been received to initiate 
an appeal as to that determination, and the cause of death 
issue is therefore not in appellate status at this time.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for chronic otitis media, left ear, rated 
noncompensably disabling from February 1946.

2.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his discharge from service in February 
1946 for a period of not less than 5 years immediately 
preceding death.




CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22 (2004), 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the evidence 
needed to support her claim in July 2001, which was prior to 
the January 2003 rating decision on appeal.  Thus, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case and all necessary development has been 
accomplished.  In the July 2001 letter, as well as the April 
2003 statement of the case, the RO informed the appellant of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In the July 2001 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the appellant that it was ultimately her 
responsibility to make sure that evidence supportive of her 
claim was received.    

The Board also notes that the July 2001 letter implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

The claims file includes service medical records, post-
service medical records and treatment records related to the 
disorder listed on the veteran's death certificate.  The 
appellant has not identified any additional pertinent 
evidence.  Under these circumstances, the Board finds that VA 
has fulfilled its duty to notify and assist the appellant in 
the claim under consideration and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

In an April 1946 rating decision, the RO granted service 
connection for otitis media, left ear, and assigned the 
veteran a noncompenable rating effective in February 1946.

On file is a certificate of death showing that the veteran 
died on December 10, 2000, of myelodysplastic syndrome.

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

In this case, the veteran was not "in receipt of" a total 
disability rating at the time of his death.  Rather, at the 
time of his death, he was in receipt of a noncompensable 
rating for chronic otitis media, left ear, effective since 
February 1946.   Furthermore, the record shows that the 
veteran had not applied for compensation for myelodysplastic 
syndrome or for unemployability benefits during his lifetime 
and in fact worked as late as 1998 as a part-time meat 
cutter.  As there was no claim of service connection for 
myelodysplastic syndrome or for unemployability during the 
veteran's lifetime, there is no VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date, to predicate the claim of error by VA in 
order to establish that the veteran was entitled to receive 
as total rating during his lifetime.

As the veteran was "not in receipt of" or "entitled to 
receive" compensation at the rate of 100 percent (total 
rating) due to a service-connected disability for a period of 
ten or more years immediately preceding death, the appellant 
is not entitled to DIC benefits.  

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal.  The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in receipt 
of but would have been entitled to receive compensation at 
the time of death."  38 C.F.R. § 3.22(a)(2) (1999) (emphases 
added).  The revised regulation replaced this broad 
permissive statement with seven enumerated exceptions, 
including providing for the reopening of claims only on 
grounds of CUE. 38 C.F.R. § 3.22 (2002).  The revised 38 
C.F.R. § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining the "entitled to receive" language as follows:

"[E]ntitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) The veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.

38 C.F.R. § 3.22(b).

The regulatory change effectively ends the concept of 
"hypothetical" entitlement. In this regard, the appellant has 
never raised the issue of CUE in a prior rating action and 
the issue of CUE in a prior rating action is not before the 
Board at this time.

The Board notes here that the validity of 38 C.F.R. § 3.22 
was challenged in National Organization of Veterans' 
Advocates v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  In that case, the United States Court 
of Appeals for the Federal Circuit held that the regulation 
was interpretive, not substantive.  The regulatory changes 
reflected VA's conclusion that VA has never been authorized, 
or had the authority, under section 1318 to award DIC 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation.  See 65 Fed. 
Reg. 3388-3392 (Jan. 21, 2000).  Therefore, the Board finds 
that entitlement to section 1318 DIC benefits cannot be 
established by way of hypothetical entitlement, no matter 
when the claim was filed.  See also National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


